DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a tire manufactured “using” the rubber composition of claim 1; the scope of the claim is indefinite as it is unclear how the rubber composition must be used. The term “using” could be interpreted to require that the rubber composition is used as (one of) the material(s) from which said tire is made; under this interpretation the tire would be required to comprise the composition of claim 1. Alternatively, the word “using” could be interpreted to read on a tire made via a process wherein one or more devices used in the process are made from the rubber composition; under this interpretation the tire would not be required to comprise the composition of the parent claim. The scope of the claim is therefore unclear.
Claim 14 recites the limitation "the functional group" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that the claimed invention recites two functional groups-one on the first synthetic resin (see claim 5), and one on the second synthetic resin (see independent claim 1). It is unclear if claim 14 is intended to only further limit one of these functional groups (and if so, which one), or if it is intended to require that both functional groups are chosen from the recited list.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 4 depends from claim 1, and states that the solution polymerized conjugated diene-based rubber comprises a repeating unit derived from a conjugated diene and a repeating unit derived from an aromatic vinyl monomer. Independent claim 1 recites the following limitation.

    PNG
    media_image1.png
    50
    659
    media_image1.png
    Greyscale

The phrase “conjugated diene-based rubber” inherently requires that the rubber comprises units derived from a polymerized conjugated diene monomer, otherwise the rubber would not be conjugated diene-based. Furthermore, the limitation “a styrene bond content of 30 wt% or more” requires that the rubber comprise styrene units. One of ordinary skill in the art will recognize that styrene is a vinyl aromatic monomer. The independent claim therefore requires that this polymer contain a conjugated diene unit and a vinyl aromatic unit. As such, claim 4 does not further limit the scope of the parent claim, as it does not recite any limitations that are not already required by independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sone et al, US2011/0319519.
Sone discloses the production of a rubber composition used in the production of tires (for claim 11), wherein said rubber composition a rubber component (A) which is a blend of 20 to 95% by weight (for claim 7) of a modified styrene/butadiene rubber (SBR), 5 to 80% by weight (for claim 7) of a modified polybutadiene rubber and 30 to 100 parts (for claim 7) silica, corresponding to the claimed filler (for claim 1, 8) (abstract, ¶0039, 0041, 0075, 0149). Sone further teaches the addition of a vulcanizing agent (for claim 9) and an anti-aging agent (for claim 10) to the prior art composition  (¶0159).
Regarding the claimed first synthetic rubber: The prior art modified SBR is a solution-polymerized copolymer of 1,3-butadiene, corresponding to the claimed conjugated diene monomer (for claims 1, 4, 15), and styrene, corresponding to the claimed vinyl aromatic monomer (for claims 1, 4, 16) (¶0043, 0046, 0048). Said SBR is 
Regarding the claimed second synthetic rubber: The prior art modified polybutadiene rubber is characterized by a cis bond content of 80% or more (¶0078) and a (deduced) vinyl content of 20% or less (for claim 6). Said modified polybutadiene is functionalized at the terminus (for claim 1) (¶0111) with an aminoalkoxysilane (see ¶0113: formula 7 when variable A2 is an amino group) (for claim 14).  Based on the prior art numbers, it is calculated that the prior art polybutadiene rubber will have a solubility parameter in the range 17.00 to 17.17 (as the vinyl content approaches 0%).
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process"; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113). As 
Regarding the claimed difference in solubility parameter: As noted above, the prior art modified SBR and modified polybutadiene are characterized by solubility parameters of 16.8 to 18.2 and 17.00 to 17.17, respectively. The difference in solubility parameters will therefore be 0.2 to ≥ 1.03, overlapping the claimed range (for claims 1, 2).
Sone does not particularly point to the production of a composition characterized by the claimed difference in solubility parameters.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05).
The prior art ranges overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition characterized by the claimed difference in solubility parameters in view of the teachings of Sone (for claim 1).
Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al, WO2019/044891.
The examiner notes that Kanbara et al, US2020/0207957 has been utilized as an equivalent English translation of WO2019/044891.
Kanbara discloses a rubber composition (for claim 1) used in the production of tires (for claim 11), wherein said rubber composition comprises 100 parts of a solid rubber and 20 to 150 parts (for claim 7) of a filler such as silica, corresponding to the claimed filler (for claims 1, 8) (abstract, ¶0136). Kanbara further teaches the addition of a vulcanizing agent (for claim 9) and a vulcanization accelerator (for claim 10) (¶0162, 0163). Process oil can be added in an amount in the range of up to 50 parts (for claim 13) (¶0166).
Regarding the claimed first synthetic rubber: Kanbara teaches that the solid rubber comprises at least 60% by weight (for claim 7) of a SBR having a styrene content of 20 to 50% by weight, overlapping the claimed range (for claims 1, 3, 4, 12, 16); a (deduced) butadiene content of 50 to 80%, overlapping the claimed range (for claims 4, 12, 15); and a vinyl content of 0.1 to 80% by weight (¶0015, 0032, 0033, 0038). Kanbara further teaches that said SBR may be a solution-polymerized rubber (for claim 1) and may be modified at its terminus (for claim 5) with a functionalizing agent such as 3-aminopropyltriethoxysilane (for claim 14) (¶0050, 0058-0059). The prior art SBR therefore corresponds to the claimed first synthetic rubber (for claim 1). Based on the prior art numbers, it is calculated that the prior art SBR will have a solubility parameter in the range of about 17.16 to 18.53.
Regarding the claimed second synthetic rubber: The prior art solid rubber comprises up to 40% by weight (for claim 7) of an additional rubber such as a 
Regarding the claimed difference in solubility parameters: As noted above, the prior art modified SBR and the polybutadiene rubber are characterized by solubility parameters of 17.16 to 18.53 to 18.2 and 16.82 to 17.17, respectively. The difference in solubility parameters will therefore be from 0.01 to 1.71, overlapping the claimed range (for claims 1, 2).
Kanbara does not particularly point to the production of a composition characterized by the recited difference in solubility parameters.
As discussed above, the prior art ranges overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition having the claimed solubility parameter difference (for claim 1); see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al, WO2019/044891 as applied to claims 1-16 above, and further in view of Kikuchi et al, US4677165.
As discussed earlier in this Action, Kanbara discloses the preparation of a composition comprising a blend of SBR and polybutadiene rubber used in the production of tires. Kanbara teaches that the SBR is characterized by a weight average molecular weight (Mw) in the range of 100000 to 2500000 (for claim 17) (¶0035).
Kanbara is silent regarding the number average molecular weight (Mn) and Mw/Mn of the SBR.
Kikuchi discloses a rubber composition used in the production of tires (abstract), wherein said rubber composition comprises 50% or more of a SBR and a second rubber such as polybutadiene rubber (Column 4, lines 18-38). Said SBR is a solution polymerized resin (Column 2, lines 59-65), and is characterized by  characterized by a combination of properties including a styrene content in the range of 25 to 50% by weight, a vinyl content of 5 to 50% by weight, and a  Mw/Mn ≤ 2.5 (for claim 17) (Column 2, lines 4-52). Oshima teaches that the use of a composition comprising a SBR having the recited characteristics results in a final composition having low heat build-up and high blowout resistance (Column 1, line 65 to Column 2, line 3).
Kanbara and Kikuchi both disclose blends of a SBR and a polybutadiene which are used in the production of tires. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to prepare the SBR of Kanbara to have the characteristics taught by Kikuchi, in order to obtain a final composition having the improved properties taught by US677165. Note that this would result in a polybutadiene having a Mw of 100000 to 2500000 and a Mw/Mn of ≤ 2.5 (for claim 17). Note that the prior art range for Mw/Mn reads on a value of 1; the polymer rendered obvious by the prior art therefore would have a (calculated) Mn of 40000 up to In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al, WO2019/044891 as applied to claims 1-16 above, and further in view of Oshima et al, US4812525.
As discussed earlier in this Action, Kanbara discloses the preparation of a composition comprising a blend of SBR and polybutadiene rubber used in the production of tires. Kanbara teaches that the polybutadiene is characterized by a Mw in the range of 90000 to 2000000 (for claim 18).
Kanbara is silent regarding the number average molecular weight of the polybutadiene.
Oshima discloses a rubber composition used in the production of tires (Column 1, lines 5-8), wherein said rubber composition comprises 20 to 100% of a polybutadiene characterized by a combination of properties including a Mw/Mn in the range of 1.4 to 3.0 and a vinyl content in the range of 10 to 25% (abstract; Column 1, lines 47-66). Said rubber composition may comprise SBR in combination with the polybutadiene rubber (Column 3, lines 47-54). Oshima teaches that the use of a polybutadiene having the recited characteristics results in a final composition having improved breaking strength and abrasion resistance (Column 1, lines 39-46).
Kanbara and Oshima both disclose blends of a SBR and a polybutadiene which are used in the production of tires. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to prepare the polybutadiene of Kanbara to have the characteristics taught by Oshima, in order to obtain a final composition having the improved properties taught by US4812525. Note that this would result in a polybutadiene having a Mw of 90000 to 2000000, a Mw/Mn of 1.4 to 3.0, and a (calculated) Mn in the range of 30000 to 1428571.4. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition having the claimed molecular weight properties; see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765    


                                                                                                                                                                                                    /IRINA S ZEMEL/Primary Examiner, Art Unit 1765